APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
We agree with the Court of Appeals that appellant’s conviction should be reversed. Ex parte Crisp, 661 S.W.2d 944 (Tex.Cr.App.1983). Accordingly, appellant’s petition for discretionary review will be refused. As is true in every case, refusal of discretionary review by this Court does not constitute an endorsement or adoption of the reasoning employed by the Court of Appeals in its opinion. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).
Appellant’s petition for discretionary review is refused.